Citation Nr: 1243153	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  00-03 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for the decedent's cause of the death.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel







INTRODUCTION

The appellant seeks VA death benefits as the deemed valid surviving spouse of a deceased Filipino (the deceased) who died in April 1957, who had beleaguered service from December 8, 1941 to April 9, 1942, was a prisoner of war (POW) of the Japanese Government from April 10, 1942 to June 5, 1942, was in no casualty status from June 6, 1942 to April 12, 1945, and was in the Regular Philippine Army (PA) service from April 13, 1945 to April 20, 1945.  This matter is before the Board of Veterans' Appeals (Board) by order of a United States Court of Appeals for Veterans Claims (Court) opinion dated April 22, 2003, which vacated a September 2002 Board decision and remanded the case for additional development.  The matter arose from an October 1999 rating decision by the Manila RO.  In July 2003, the case was remanded to ensure full technical compliance with the Veterans Claims Assistance Act of 2000 (VCAA).  In October 2005, the Board remanded the case for further development of the evidence.  In December 2008, the Board determined that the finding of forfeiture against the decedent based on fraud was proper; but it is not a statutory bar to the appellant's receipt of VA death benefits if she is shown to be an eligible dependent and entitlement to such benefits is otherwise established; the Board remanded the matters of whether the appellant is a proper claimant for VA death benefits and whether new and material evidence has been received to reopen a claim of service connection for the decedent's cause of death.

As discussed further below, in a March 2012 Memorandum for File (and in the April 2012 supplemental statement of the case (SSOC)), the RO found that the appellant may be recognized as the decedent's surviving spouse for VA purposes.  The issue has been characterized to reflect that the matter remaining is whether new and material evidence has been received to reopen a claim of service connection for the decedent's cause of death.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The matter of service connection for the cause of the decedent's death based on de novo review is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on her part is required.


FINDINGS OF FACT

1.  The deceased died in April 1957; the cause of death listed on his death certificate is "undetermined"; an August 1958 certificate [noted as "issued at the behest of an interested party"] by a municipal treasurer of the Republic of the Philippines, Province of Batangas, lists the cause of death of the deceased as "[u]ndetermined (acute cardiac failure)." 

2.  An unappealed May 1958 rating decision denied the appellant's claim of service connection for the decedent's cause of death based essentially on a finding that there was no evidence of a nexus between the deceased's service and any condition that may have caused his death; a September 1960 decisional letter continued the denial.

3.  Evidence received since the September 1960 decisional letter includes evidence not of record at the time of the prior final decision and suggests that the cause of the decedent's death may have had a cardiac component that may presumptively be related to his status as a former prisoner of war (POW); relates to an unestablished fact necessary to substantiate the claim of service connection for the cause of his death; and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for the cause of the decedent's death may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Inasmuch as this decision grants in full that portion of the claim that is being addressed (reopens the claim), there is no reason to belabor the impact of the VCAA on this matter, as any notice error or duty to assist omission is harmless.

Legal Criteria, Factual Background, Analysis

Initially, Board notes that it has reviewed all of the evidence of record, to include in the decedent's claims file and in Virtual VA, with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not currently contain any evidence pertinent to the matter at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

A September 1960 decisional letter continued the denial (by an April 1957 rating decision) of the appellant's claim of service connection for the cause of the decedent's death, based essentially on a finding that the evidence did not show that the his death was due to a service connected disease or injury.  The appellant did not appeal that decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

To establish service connection for the cause of the decedent's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (to include cardiovascular-renal disease, including hypertension) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (one year for cardiovascular-renal disease).  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The pertinent evidence of record in September 1960 consisted of service treatment records (STRs) that showed no evidence of a cardiovascular disorder in service, the decedent's Certificate of Death which listed the cause of his death as "undetermined," and an August 1958 certification by a municipal treasurer [noted as issued at the behest of an interested party] from the Republic of the Philippines, Province of Batangas, which noted the decedent's cause of death as "[u]ndetermined (acute cardiac failure)."  At the end of the document, the August 1958 certification also noted "Body embalmed, acute cardiac failure, pulmonary edema and congestion, marked Fibrocaseous tuberculosis involving lungs, apical Hypertrophy and dilatation, heart, marked."  

Evidence received since the September 1960 decisional letter includes the assertion of the appellant in her February 1999 claim to reopen that the decedent was a former POW and she wished to claim POW benefits.  In a statement received in November 1999, she claims that the decedent's death was due to "cardiac heart failure" and refers to his June 1946 service separation examination report, noting that the decedent's blood pressure, urinalysis, and chest X-ray were marked "waiver" and not "normal."  

In an April 2000 statement, the appellant related that, prior to his death, the decedent was scheduled to undergo medical examination and confinement at the VA hospital due to his "frequent suffering from the difficulties on breathing/breast pain" but was delayed because she was on her way to give birth.  Subsequent statements from the appellant repeated this assertion.  

The Board finds that the evidence received since the September 1960 decisional letter is new and material because it was not before agency decision-makers at that time, and directly addresses the unestablished fact necessary to substantiate the appellant's claim of service connection for the decedent's cause of death.  Specifically, the claim was denied in September 1960 based essentially on a finding that the evidence did not show that the decedent's death was due to a service connected disease or injury.  Evidence received since the September 1960 decisional letter includes assertions by the appellant that the decedent was a former POW and that he died of a disease that may be service connected on a presumptive basis if manifested in a former POW.  Notably, during the intervening period arteriosclerotic heart disease was added to the list of diseases which may be service connected on a presumptive basis if manifested in a former POW.  38 C.F.R. § 3.309(c); 69 Fed. Reg. 60 ,083 (Oct. 7, 2004).  As the appellant's allegation appears to be supported by an official certification by a municipal official, and addresses the basis for the prior denial of the appellant's claim, it raises a reasonable possibility of substantiating such claim (particularly in light of the low threshold standard endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010)).  Therefore, the additional evidence received is new and material and is sufficient to reopen the claim of service connection for the cause of the decedent's death.


ORDER

The appeal seeking to reopen a claim of service connection for the cause of the decedent's death is granted.


REMAND

As noted above, in a March 2012 Memorandum for File (and in the April 2012 supplemental statement of the case (SSOC)), the RO determined that the appellant may be recognized as the decedent's surviving spouse for VA purposes.  The RO specifically found that a certified copy of a marriage contract by the Local Civil Registrar of Manila and confirmation by the Administrative Pastor where the decedent and the appellant were married (that the solemnizing officer at the time was authorized to solemnize the wedding) established that the appellant was married to the decedent on April 19, 1947.  The RO further found that the appellant was not living with any man in any form of marital relationship.  The RO determined that the appellant may be recognized as the decedent's surviving spouse for VA purposes; accordingly, the Board find's that question to be resolved.  

The December 2008 Board remand also noted:  

While the deceased's April 1957 death certificate indicates that the cause of his death was undetermined, an August 1958 record (on stationary from the Office of the Treasurer, Municipality of Cuenca, Province of Batangas, Republic of the Philippines) identified the cause of death as "Undetermined (acute cardiac failure)".  Remarks at the end of the document were as follows:  "Body embalmed, acute cardiac failure, pulmonary edema and congestion, marked Fibrocaseous tuberculosis involving lungs, apical Hypertrophy and dilatation, heart, marked."  While the 1958 document indicated that this data came from "records of DEATHS on file at this office", there has been no determination (or even discussion) as to whether the information [added to what is noted on the death certificate is] based on medical evidence or [from] some other source.  Clarification of the source of this information, and perhaps follow-up is necessary.

Accordingly, in a January 2009 Field Examination Request, the RO requested that a field examiner determine the basis for the data reported on the August 1958 record from the Office of the Treasurer, which appear to indicate that the deceased's cause of death may have had a cardiac component.  

The May 2009 Report of Field Examination shows that the field examiner noted that North General Hospital was noted on the decedent's death certificate and that such facility had been closed for more than 20 years, with records transferred to Jose Reyes Memorial Medical Center.  The field examiner then contacted Jose Reyes Memorial Medical Center and learned that they no longer have any medical record of the decedent because they are required to keep records for 15 years only.  However, the Report of Field Examination does not show that the field examiner contacted the Municipal Office that issued the August 1958 certification regarding the source of the information that appears on the certificate but is not listed on the death certificate, i.e. whether that office had any documents other than the death certificate that was cited from which that information was extracted.  Nothing on the August 1958 certificate reflects that the information regarding the cause of death was based on medical records.  Significantly, the certification is noted to have been issued at the behest of an interested party.  

Because action ordered in the Board's December 2008 remand has not been completed, this matter must be remanded, once again, for more complete development and adjudicatory action.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  Because the August 1958 certification appears to be the only objective evidence regarding the cause of the decedent's death (but its source is unknown and therefore its probative value is limited) the further development sought is deemed critical.  

Finally, in Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that proper VCAA notice in a claim for dependency and indemnity compensation (DIC) must include: (1) a statement of the conditions, if any, for which a decedent was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

A January 2009 letter advised the appellant of VA's duties to notify and assist in the development of her claim.  It explained the evidence necessary to substantiate her claim, the evidence VA was responsible for providing, the evidence she was responsible for providing, and advised her to submit any evidence or provide any information she had regarding her claim.  It also instructed the appellant to submit "medical evidence that will show a reasonable probability that the condition that contributed to the decedent's death was caused by injury or disease that began during service."  Such a statement does not, however, comport with the requirements outlined by the Court in Hupp; specifically, the letter contained no discussion that the decedent did not have a previously service-connected condition.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO must send the appellant a letter providing her the notice required under Hupp v. Nicholson, 21 Vet. App. 342 (2007), specifically indicating that the decedent was not service connected for any disability prior to his death, as well as an explanation of the evidence and information required to substantiate a DIC claim based on any conditions not yet service-connected.  The appellant should have opportunity to respond

2.  The RO should request that the field examiner who conducted the May 2009 field examination provide an addendum report which is responsive to the question of the basis for the data reported on the August 1958 record from the Office of the Treasurer, which appears to indicate that the deceased's cause of death may have had a cardiac component.  This development should include contacting the Office of the Treasurer.  If the Office of the Treasurer no longer exists, its replacement should be contacted.  If the basis for this data was medical evidence, copies should be obtained, with authenticity certified.  

If the field examiner who conducted the May 2009 field examination is unavailable, another field examination should be requested to obtain the information sought.

3.  The RO should review the entire record, arrange for all further development indicated, and then readjudicate (on de novo review) the appellant's reopened claim of service connection for the cause of the decedent's death (to include consideration of the amended § 3.309(c)).  If the claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


